{¶ 1} This cause came on for further consideration upon the filing of an application for reinstatement by respondent, David S. Washington, Attorney Registration No. 0055406, last known business address in Cincinnati, Ohio.
{¶ 2} The court coming now to consider its order of May 31, 2006, wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a period of two years with eighteen months stayed on conditions, finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
{¶ 3} It is ordered by this court that the remaining eighteen months of the suspension are stayed and respondent is reinstated to the practice of law in the state of Ohio. It is further ordered that on or before thirty days from the date of this order, relator shall file the name of an attorney who will monitor respondent during the stayed portion of his suspension. At the end of the stayed suspension period, relator shall file a report with this court indicating whether respondent has complied with the monitoring. It is further ordered that respondent shall comply with his Ohio Lawyers Assistance Program contract through October 2008 and that respondent commit no further misconduct during the stayed suspension period. If respondent fails to comply with the terms of this order, the stay may be revoked, and respondent may be ordered to serve the remaining eighteen months of his suspension.
{¶ 4} It is further ordered that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
{¶ 5} For earlier case, see Cincinnati Bar Assn. v. Washington, 109 Ohio St.3d 308, 2006-Ohio-2423, 847 N.E.2d 435.
Moyer, C.J., Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, Lanzinger and Cupp, JJ., concur.